                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

PATRICIA KELSEY,

       Plaintiff,                                     Civil Action No. 18-CV-13790

vs.                                                   HON. BERNARD A. FRIEDMAN

FLINT GROUP PACKAGING INKS
N. AMERICA HOLDINGS, LLC, et al.,

      Defendants.
_________________________________/

  OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

               This matter is presently before the Court on defendants’ motion to dismiss

[docket entry 9]. Plaintiff has filed a response in opposition. Pursuant to E.D. Mich.

7.1(f)(2), the Court shall decide this motion without a hearing.

               This is a product liability, negligence, and wrongful death action. Plaintiff, on

her own behalf and as the administrator of the estate of Lawrence Kelsey, alleges that

decedent contracted cancer and died as a result of his exposure to “solvents, inks, and blends

of inks for use in the printing industry . . . made by defendants.” Am. Compl. ¶ 18.

Decedent was diagnosed in March 2013, and he died in May 2014. Plaintiff commenced the

instant action in December 2018.

               Defendants argue that the complaint should be dismissed because it was filed

after expiration of the applicable three-year limitations period.1 They point to Mich. Comp.


       1
         In Michigan, the statute of limitations is three years “for all actions to recover damages
for the death of a person, or for injury to a person or property.” Mich. Comp. Laws §
Laws § 600.5827, which states that with exceptions not applicable here, a “claim accrues at

the time the wrong upon which the claim is based was done regardless of the time when

damage results.” Defendants further argue that the wrong alleged in this case was done, at

the latest, when decedent was diagnosed or when he died. Because the complaint was filed

more than three years after either of these events, defendants suggest that the complaint must

be dismissed as untimely.

              In response, plaintiff appears to concede that Michigan law applies and that her

claims are subject to a three-year limitations period. The dispute is over the event that

triggers commencement of that period. Plaintiff argues that it was not until December 2017

that she first learned that defendants may have supplied inks to one of decedent’s employers.

Plaintiff indicates that on December 5, 2017, she deposed Kevin Miles, the manager of a

plant where decedent once worked, and that Miles “identified Flint Ink as a supplier of ink”

that was used in a printing press decedent operated. Pl.’s Resp. at 2-3. Citing Yustick v. Eli

Lilly & Co., 573 F. Supp. 1558 (E.D. Mich. 1983), plaintiff argues that her claims did not

accrue until she obtained Miles’ testimony because “the defendant must be identified as

responsible for the product which caused the injury before a cause of action accrues.” Pl.’s

Resp. at 4.

              In Yustick, this Court held that plaintiff’s products liability claim “did not

accrue within the meaning of the Connelly test until plaintiff discovered the identity of the


600.5805(10). The same limitations period applies to product liability actions. See Mich. Comp.
Laws § 600.5805(13).

                                              2
alleged tort-feasor.” Id. at 1562. Connelly, in turn, was a product liability action in which

the Michigan Supreme Court stated that “the cause of action accrues when all of the elements

of the cause of action have occurred and can be alleged in a proper complaint,” i.e., duty,

breach, causation, and damages. Connelly v. Paul Ruddy’s Equip. Repair & Serv. Co., 388

Mich. 146, 150 (1972). In Yustick, the Court believed that “the defendant must be identified

as responsible for the product which caused the injury before a cause of action accrues.” 573

F. Supp. at 1562.

              Yustick cannot be reconciled with a more recent decision of the Michigan

Supreme Court that spoke directly to the issue raised in the instant motion, i.e., whether a

claim accrues when defendant harms plaintiff or when plaintiff learns the wrongdoer’s

identity. In Trentadue v. Gorton, 479 Mich. 378 (2007), plaintiff’s decedent was murdered

in 1986, but the murderer’s identity was not learned until DNA testing was performed in

2002. Plaintiff then promptly filed suit against the murderer for wrongful death and various

others for negligence. The issue on appeal was whether the negligence claims were barred

by the three-year statute of limitations. Both the trial court and the Michigan Court of

Appeals held that the common law discovery rule tolled the limitations period until the

murderer’s identity was learned because only then could plaintiff know of his claims and

whom to sue. The Michigan Supreme Court reversed, holding that the common law

discovery rule (which states that “a claim does not accrue until a plaintiff knows, or

objectively should know, that he has a cause of action and can allege it in a proper



                                             3
complaint”) has been abrogated by § 600.5827, except as that statute specifically indicates2

or as allowed by another statute, e.g., § 600.5839 (claims against architects, engineers, and

contractors) or in the event of fraudulent concealment. The court concluded:

                       Since the Legislature has exercised its power to establish
               tolling based on discovery under particular circumstances, but
               has not provided for a general discovery rule that tolls or delays
               the time of accrual if a plaintiff fails to discover the elements of
               a cause of action during the limitations period, no such tolling
               is allowed. Therefore, we conclude that courts may not employ
               an extrastatutory discovery rule to toll accrual in avoidance of
               the plain language of MCL 600.5827 and we reject this Court’s
               contrary conclusion in Chase v. Sabin, 445 Mich. 190, 191-192,
               516 N.W.2d 60 (1994). Because the statutory scheme here is
               comprehensive, the Legislature has undertaken the necessary
               task of balancing plaintiffs’ and defendants’ interests and has
               allowed for tolling only where it sees fit. This is a power the
               Legislature has because such a statute of limitations bears a
               reasonable relationship to the permissible legislative objective
               of protecting defendants from stale or fraudulent claims.

Id. at 672.

               Application of Trentadue to the present case is straightforward. Plaintiff’s

product liability and wrongful death claims accrued in March 2013 and May 2014,

respectively, because those are the dates when decedent allegedly was harmed by the inks

and solvents manufactured or supplied by defendants. Plaintiff had three years from those

dates, not from the date when she discovered defendants’ involvement, to file suit because


       2
         Section 600.5827 states that a “claim accrues at the time the wrong upon which the
claim is based was done” except as indicated “in sections 5829 to 5838.” Sections 600.5829 to
600.5838 state when certain kinds of claims accrue, e.g., claims pertaining to land, “mutual and
open account current,” breach of warranty, common carrier charges, installment contracts, and
malpractice. Of these, only breach of warranty and malpractice claims accrue upon discovery.

                                                4
the common law discovery rule has been abolished in Michigan except as to certain types of

claims which are not alleged in this case. Nor does plaintiff suggest that the limitations

period should be tolled due to defendants’ fraudulent concealment of the existence of her

claims or of defendants’ identity.

              Plaintiff’s claims are plainly time-barred. When, as here, “the allegations show

that relief is barred by the applicable statute of limitations, dismissal is proper under Fed. R.

Civ. P. 12(b)(6) for failure to state a claim.” G.G. Marck & Assocs. v. Peng, No. 18-3399,

2019 WL 460404, at *3 (6th Cir. Feb. 6, 2019). Accordingly,



              IT IS ORDERED that defendants’ motion to dismiss is granted.



                                     s/Bernard A. Friedman
Dated: April 10, 2019                BERNARD A. FRIEDMAN
       Detroit, Michigan             SENIOR UNITED STATES DISTRICT JUDGE




                                               5
